Citation Nr: 0618549	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. John Sapulpa Hospital, 
Sapulpa, Oklahoma, on February 3, 2004. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to July 1987 
and from September 1988 to January 1991.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) medical center (VAMC) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's claims folder containing a Duplicate Medical 
Administrative Service (MAS) file has been forwarded to the 
Board by the VAMC.  A review of the claims folder reveals 
that in February 1993, the veteran had appointed the Oklahoma 
Department of Veterans Affairs as his accredited 
representative before VA.  There is no indication in the file 
from the VAMC that any comment or contentions were sought 
from the representative regarding this claim.  On remand, the 
Oklahoma Department of Veterans Affairs should be given an 
opportunity to provide representation and arguments regarding 
this case, to include the submission of a VA Form 646 
(Statement of Accredited Representative). 

Accordingly, the case is REMANDED for the following action:

Provide the veteran's representative an 
opportunity to submit a VA Form 646 
(Statement of Accredited Representative in 
Appealed Case) addressing the issue on 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until VA notifies him.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


